*1117Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered September 24, 2003 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition with prejudice.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: Petitioner appeals from two orders dismissing her petitions seeking custody of her grandson. Immediately after those orders were entered, Family Court terminated the parental rights of the child’s father, the respondent in appeal No. 1, freed the child for adoption and committed custody and guardianship of the child to the respondent in appeal No. 2. The termination of the father’s parental rights has rendered moot petitioner’s appeal from the order in appeal No. 1 (see Matter of Tiffany S. v Otsego County Dept. of Social Servs., 278 AD2d 607 [2000]). Further, in view of the termination of the father’s parental rights and the commitment of the child’s custody and guardianship to the respondent in appeal No. 2, we conclude that the court properly dismissed the petition in appeal No. 2 (see Matter of Genoria SS. v Christina TT., 233 AD2d 827, 828 [1996], lv denied 89 NY2d 811 [1997]; Matter of Rockland County Dept. of Social Servs., 207 AD2d 788, 789 [1994]). Present—Pigott, Jr., PJ., Green, Gorski, Pine and Lawton, JJ.